1                                                                        JS-6
2
3
4                            UNITED STATES DISTRICT COURT
5                           CENTRAL DISTRICT OF CALIFORNIA
6
                                                 )
7    DWAIN LAMMEY,                               ) Case No. CV 19-2435-DMG (JPRx)
                                                 )
8                              Plaintiff,        )
                                                 )
9                 v.                             )
                                                 ) JUDGMENT
10                                               )
     DUJACK INVESTMENT, INC.,                    )
11                                               )
                                                 )
12                                               )
                               Defendants.       )
13                                               )
                                                 )
14                                               )
15
16         The Court having granted Plaintiff Dwain Lammey’s Motion for Default Judgment
17   by order dated September 24, 2019 [Doc. # 29],
18         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
19   of Plaintiff and against Defendant Dujack Investment, Inc. Defendant shall pay Plaintiff a
20   total of $8,781.50 in statutory penalties, attorneys’ fees, and litigation costs. Defendant
21   shall also comply with the Americans with Disabilities Act (“ADA”) by providing an
22   ADA-compliant route of access at its property located at 6520 Crenshaw Boulevard, Los
23   Angeles, California.
24
25   DATED: September 24, 2019
26                                                             DOLLY M. GEE
27                                                     UNITED STATES DISTRICT JUDGE

28



                                                 -1-
